IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs July 08, 2014

           STATE OF TENNESSEE v. MICHAEL JARROD BRADY

                  Appeal from the Circuit Court for Madison County
                      No. 13-225    Roy B. Morgan, Jr., Judge




                 No. W2013-02784-CCA-R3-CD - Filed July 29, 2014




A jury convicted the defendant, Michael Jarrod Brady, of aggravated robbery, a Class B
felony. The defendant’s sole issue on appeal is a challenge to the sufficiency of the evidence.
Because we find that the evidence is sufficient to sustain the verdict, we affirm the judgment
of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which JERRY L. S MITH
and C AMILLE R. M CM ULLEN, JJ., joined.

George Morton Googe, District Public Defender; and Jeremy B. Epperson, Assistant District
Public Defender, for the appellant, Michael Jarrod Brady.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; James G. Woodall, District Attorney General; and Jody S. Pickens, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION


                      FACTUAL AND PROCEDURAL HISTORY




       The defendant was convicted of the aggravated robbery of his longtime neighbor,
Octavious Fowler. The victim testified regarding the robbery committed by the defendant
and an accomplice.1 The defendant presented two alibi witnesses in an attempt to establish
the impossibility of his involvement in the crime.

        The victim had been employed by the city for fifteen years, working at a community
center which the defendant frequented. The defendant had lived next door to the victim for
eight years, and the victim testified he was thirty-one and had known the defendant over half
his life. When the victim got off work at around 1:00 p.m. on September 27, 2012, the
defendant and another man were standing outside and asked him for a ride.

       The defendant sat in the passenger’s seat, and the other man, whom the victim
recognized from the community center, sat in the back. While the victim was driving home,
the defendant pointed a chrome, nickel-plated gun with a design on it at him and said, “You
already know what this is.” At first, the victim thought the defendant was joking because he
knew he’d be able to identify the defendant, but the defendant said, “This ain’t no game.”
The defendant directed him to drive to an abandoned house on a dead-end street.

        The men forced the victim out of the car, and there was a scuffle. They took him near
a ditch in the back of the house. The victim testified that he begged for his life, reminding
the defendant that he had children, had a baby on the way, and was best friends with the
defendant’s brother, but the defendant showed no remorse. At some point behind the house,
the defendant hit him with the gun above his eye. The victim was stripped of his clothes, and
the defendant and his accomplice forced him to the ground as they went through his pockets,
taking his car keys, his cell phone, and his wallet, including $600. The victim asked the
defendant, “Are you really gonna do this?” The defendant responded by telling him to “shut
up.” The defendant then put the gun to the center of his head and “pulled the trigger back.”
The victim testified that at this point he closed his eyes. He believed that the perpetrators
next heard someone coming; they went to the corner of the house, telling the victim not to
move. The victim’s pants and boxer shorts were around his ankles, and he pulled them up,
jumped over a barbed wire fence, and ran through the woods until he reached a house where
the residents summoned the police. He left his pink work shirt, socks, and shoes behind, and
injured his foot on the fence.

        Law enforcement responded to the 9-1-1 call at around 1:30 p.m. and photographed
the victim’s injuries, including scratches and cuts on his arms and face and a puncture wound
on the sole of his foot. The victim told Officer James Singleton that $500 had been taken.
An officer who went to investigate the abandoned property collected and photographed
clothing matching the description of clothing given to him by the victim, including a white

       1
           The accomplice was not tried together with the defendant.

                                                 -2-
T-shirt, pink shirt, socks, and boots.

        The defense sought to impeach the victim by reference to his statement made at the
scene and to his prior testimony. The victim acknowledged that his statement reflected he
had known the defendant only two to three years; that he had seen the defendant at the
community center between 12:30 and 12:45; that he had described the gun only as a chrome
semi-automatic; that he did not mention the scuffle; that he had stated he was stripped to his
underwear; that the statement described the defendant pulling the gun out at a different street
than his testimony; and that he had said he was hit with the gun before they got to the back
of the house rather than after as he had testified. The victim generally reaffirmed his
testimony, including the description of the gun and the scuffle. He stated that the location
at which the gun was first pulled and at which he was hit with the gun might have been
misrecorded in the statement, which was taken under the stress of the incident. The defense
also impeached the victim with prior testimony, including testimony that he had known the
defendant eight or nine years; testimony that he did not know the accomplice’s name but that
his name was Marcus; and testimony regarding the streets he drove down. The victim
explained that he thought the accomplice’s name was Marcus but he did not know for certain
and that he had not known the street names at the time of his prior testimony. The defense
also brought out the discrepancy in the amount taken with the wallet, which the victim
testified was $600 and which an officer testified was reported as $500.

        The defendant was apprehended walking on Old Hickory Boulevard towards his home
with a cup from a fast food restaurant. The defendant did not have a gun or the victim’s
money or cell phone. Investigator Antonio Rhodes testified that the defendant was sweating
profusely, although the fast food restaurant was only fifty yards away and it was a cool day
in the lower 70s. He agreed that the defendant was a large person, at six feet, two inches and
two-hundred-forty-five pounds, and he acknowledged that he did not visit the restaurant to
find out how long the defendant had been there.

        The victim recovered his cell phone from the yard of a house off Old Hickory
Boulevard when the residents answered the ringing phone. The victim’s wife, who owned
the car the victim had been driving, recovered her vehicle when she found it in the parking
lot of a Kroger, unlocked and with the keys inside. Police found latent fingerprints, none of
which were a match for the defendant’s fingerprints. The officer who processed the vehicle
testified that he did not seek to recover any surveillance video which could have shown who
had left the car.

       The defendant’s aunt and mother testified as alibi witnesses for him. The defendant
resided with his aunt, Diannitta Jones, and she testified that on September 27, 2012, she had
gotten off work at 7:00 a.m., had driven to the home of her sister, the defendant’s mother,

                                              -3-
to take her to work; she then spent the rest of the day at home. The defendant was home at
12:30 p.m., when she began watching a cooking show on TV, and he left a little after 1:00
p.m., when the show had concluded. The defendant’s aunt testified that the defendant was
on foot and that she would have heard if a car had come to pick up the defendant. The
community center was a 45-minute to one-hour walk away. The defendant’s aunt has a land
line which is hooked up to a phone attached to the wall with a cord. She acknowledged that
the defendant goes to the community center every day and that he has two friends named
Marcus.

        The defendant’s mother, Edna Brady, testified that her sister did not pick her up to
take her to work that morning. She testified, however, that the defendant called her from her
sister’s land line at 12:53 p.m. that day, and that she spoke with him for approximately twelve
minutes. The defendant’s mother’s phone records, showing a call from the land line at that
time, were introduced into evidence. On cross examination, she testified that it was possible
her sister took her to work. She acknowledged that the defendant and victim had known each
other for fifteen years and would be able to identify each other and that the defendant had
several friends named Marcus.

       The jury found the defendant guilty of aggravated robbery as charged in the one-count
indictment. The trial court sentenced the defendant to ten years’ imprisonment. The
defendant appeals, challenging the sufficiency of the evidence.

                                         ANALYSIS

        Tennessee Rule of Appellate Procedure 13(e) requires a finding of guilt to be set aside
if the evidence is insufficient to support the finding of guilt beyond a reasonable doubt.
When a court evaluates the sufficiency of the evidence, it must determine whether after
considering the evidence in a light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt. State v.
Hall, 8 S.W.3d 593, 599 (Tenn. 1999). This court neither reweighs nor reevaluates the
evidence, nor may it substitute its inferences for those drawn by the trier of fact. State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues raised
by the evidence are resolved by the trier of fact.” Id. The State is entitled to the strongest
legitimate view of the evidence and to all reasonable and legitimate inferences that can be
drawn from it. State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004). A verdict of guilt
replaces the presumption of innocence with one of guilt, and the defendant bears the burden
of showing that the evidence was insufficient to support the verdict. State v. Franklin, 308
S.W.3d 799, 825 (Tenn. 2010).



                                               -4-
        The defendant was convicted of aggravated robbery, which, as charged here, is the
intentional or knowing theft of property from the person of another by violence or putting the
person in fear when that robbery is accomplished with a deadly weapon or by display of any
article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon.
T.C.A. § 39-13-401, -402(a)(1) (2010).

         The defendant challenges the sufficiency of the evidence on three bases: that the
victim’s testimony was inconsistent and insufficiently corroborated; that police did not
adequately investigate potentially exonerating evidence; and that the alibi proof established
the defendant could not have committed the crime. Both the reconciliation of discrepancies
in the victim’s testimony and the determination of the legitimacy of the alibi evidence are
credibility determinations which fall to the province of the jury. State v. Pope, 427 S.W.3d
363, 369 (Tenn. 2013). “In the resolution of questions of fact, such as those presented by
evidence of alibi or the identity of the perpetrator, ‘the jury bears the responsibility of
evaluating the conflicting evidence and accrediting the testimony of the most plausible
witnesses.’” Id. (quoting State v. Hornsby, 858 S.W.2d 892, 897 (Tenn. 1993)).
Furthermore, the testimony of a victim is sufficient to sustain a conviction without
corroboration, although in this case, the victim’s testimony was also corroborated by the
physical evidence. State v. Smith, 42 S.W.3d 101, 106 (Tenn. Crim. App. 2000). Finally,
“[i]t is not the duty of this Court to pass judgment regarding the investigative techniques used
by law enforcement unless they violate specific statutory or constitutional mandates.” State
v. Best, No. E2007-00296-CCA-R3-CD, 2008 WL 4367529, at *13 (Tenn. Crim. App. Sept.
25, 2008) (quoting State v. Johnson, No. M2000-01647-CCA-R3-CD, 2001 WL 1180524,
at *17 (Tenn. Crim. App. Oct. 8, 2001)) (holding that the State may nevertheless have a duty
to preserve physical evidence). “Due process2 does not require the police to conduct a
particular type of investigation. Rather, the reliability of the evidence gathered by the police
is tested in the crucible of a trial at which the defendant receives due process.” Id. (quoting
State v. Smith, No. 01 C01-9609-CC-00404, 1998 WL 918607, at * 14 (Tenn. Crim. App.
Dec. 31, 1998)).

       The victim testified that the defendant, with whom he was well acquainted, held him
at gunpoint, forced him to a secluded location, hit him with the gun, and stripped and robbed
him of property before he was able to escape. Police found injuries on the victim consistent
with having been involved in a struggle, including scratches and a puncture wound on his
bare foot sustained from jumping a barbed wire fence. The police further found his missing
clothing at the location he had described. The victim’s cell phone was recovered from a yard
off Old Hickory Boulevard, relatively close to the defendant’s home. The defendant was
taken into custody on that same street, sweating profusely after an apparently short walk in

       2
           The defendant does not raise a due process challenge to the investigation.

                                                  -5-
cool temperatures. While the defendant’s aunt and mother testified that he was at home
around the time the crime was committed, the jury did not have to credit their testimony; it
could well have chosen to believe that their testimony was interested or mistaken rather than
that the victim had staged an elaborate crime scene and implicated an innocent person.
Accordingly, the evidence was sufficient to sustain the verdict.

                                     CONCLUSION

       Based on the foregoing, we affirm the judgment of the trial court.




                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                             -6-